Citation Nr: 1727012	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1967 until April 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A June 2014 report of general information reported the Veteran contacted VA to "cancel" his February 2012 notice of disagreement related to the issue currently on appeal.  The Veteran did not submit a written request to withdraw his appeal, and his representative submitted additional argument in June 2017 and specifically requested the Board remand the issue of entitlement to an increased evaluation for PTSD to secure another VA examination.  Thus, the Veteran's claim has not properly been withdrawn and remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to secure a current VA examination and VA treatment records.
VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  In the June 2017 Appellant's Brief, the Veteran's representative asserted that the Veteran's PTSD has worsened in severity since he was last examined in January 2014, approximately three-and-a-half years ago.  Thus, remand is required to secure a VA examination to assess the current severity of the Veteran's PTSD.  [Moreover, and in this regard, the Board notes that, following the January 2014 VA examination of the Veteran's PTSD, the AOJ has not readjudicated his claim for an increased rating for his service-connected PTSD.  See 38 C.F.R. § 19.31 (which stipulates that the AOJ will furnish the Veteran and his/her representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  

Also, on remand all outstanding VA medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

3.  Then, readjudicate the claim of entitlement to an evaluation higher than 30 percent for service-connected PTSD.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

